           Case 1:20-cv-02230-LJL Document 14 Filed 05/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND,
 WELFARE    FUND,    ANNUITY  FUND,   and 20 CV 2230
 APPRENTICESHIP, JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY FUND, TRUSTEES
 OF THE NEW YORK CITY CARPENTERS RELIEF
 AND CHARITY FUND, THE CARPENTER JUDGMENT
 CONTRACTOR ALLIANCE OF METROPOLITAN
 NEW YORK, and the NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS,

                                                Petitioners,

                         -against-

 J.H. REID GENERAL CONTRACTOR,

                                               Respondent.

       The Petitioners having filed a petition to confirm an arbitration award (the “Petition”), and

the action having come before the Court, and the Court having considered the same and ordered

entry of judgment in favor of Petitioners, now therefore:

       IT IS ORDERED AND ADJUDGED that the Petition is granted, the underlying arbitration

award is confirmed, and judgment is entered in favor of the Petitioners and against Respondent as

follows:

       1. Awarding Petitioners $3,065,561.00 pursuant to the November 13, 2019 arbitration
          award (the “Award”) plus interest from the date of the Award through the date of
          judgment to accrue at the annual rate of 7.5% pursuant to the Award;

       2. Awarding Petitioners $75 in costs arising out of the proceeding;

       3. Awarding Petitioners $841 in attorneys’ fees arising out of the proceeding; and

       4. Awarding Petitioners post-judgment interest at the statutory rate.


Dated: New York, New York                                      By: _________________________
             May 26, 2020                                          U.S.D.J.
